      Case 1:20-cv-01677-TCB Document 56 Filed 05/26/20 Page 1 of 9




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION



COALITION FOR GOOD
GOVERNANCE; RHONDA J.
MARTIN; JEANNE DUFORT;
AILEEN NAKAMURA; B. JOY
WASSON; and ELIZABETH
THROOP,

     Plaintiffs,
                                       CIVIL ACTION FILE
v.
                                       NO. 1:20-cv-1677-TCB
BRAD RAFFENSPERGER, in his
official capacity as the Secretary
of State of the State of Georgia;
REBECCA N. SULLIVAN,
DAVID J. WORLEY, MATTHEW
MASHBURN and AHN LE, in
their official capacities as
members of the Georgia State
Election Board,

     Defendants.
       Case 1:20-cv-01677-TCB Document 56 Filed 05/26/20 Page 2 of 9




                               ORDER

I.    Background

      This case comes before the Court on Plaintiffs’ motion [48] to alter

or amend the Court’s May 14 judgment.

II.   Legal Standard

      Rule 59(e) of the Federal Rules of Civil Procedure permits a party

to file a “motion to alter or amend a judgment” after the entry of the

judgment, and Local Rule 7.2 permits motions for reconsideration in

limited circumstances. However, “[c]ourts may grant relief under Rule

59(e) or Local Rule 7.2E only if the moving party clears a high hurdle.”

Chesnut v. Ethan Allen Retail, Inc., 17 F. Supp. 3d 1367, 1370 (N.D. Ga.

2014). “[T]he only grounds for relief under Rule 59(e) are the discovery

of new evidence or the existence of a manifest error of law or fact.” Id.

(citing Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)).

III. Discussion

      In its order [43] dismissing this action, the Court concluded that

Plaintiffs’ claims present a nonjusticiable political question based on

(1) a textually demonstrable constitutional commitment of the issue to a

                                     2
       Case 1:20-cv-01677-TCB Document 56 Filed 05/26/20 Page 3 of 9




coordinate political department, and (2) a lack of judicially discoverable

and manageable standards for resolving it. Plaintiffs contend that the

Court’s order constitutes a manifest error of law on both grounds.

Pretermitting the first issue, Plaintiffs’ challenge fails because they

have provided the Court with nothing to change its earlier conclusion

that no judicially discoverable and manageable standards exist for

resolving their claims.

     As the Court pointed out in its May 14 order, this case is much

like Rucho v. Common Cause, 139 S. Ct. 2484 (2019), in which the

Supreme Court rejected efforts to have federal courts articulate the

definition of “fairness” and “how much is too much” in the context of

partisan gerrymandering. See also Jacobson v. Fla. Sec’y of State, 957

F.3d 1193, 1218 (11th Cir. 2020) (noting that a nonjusticiable political

question should preclude jurisdiction where “[t]here are no discernable

and manageable standards ‘to answer the determinative question’: How

much partisan advantage from ballot order is too much?”) (William

Pryor, J., concurring) (quoting Rucho, 139 S. Ct. at 2501). Similarly

here, there are no discernable and manageable standards to decide

                                     3
          Case 1:20-cv-01677-TCB Document 56 Filed 05/26/20 Page 4 of 9




issues such as how early is too early to hold the election or how many

safety measures are enough.

      In their motion Plaintiffs argue that they “have identified a

manageable and well-established judicial standard that must be

applied—namely, the balancing test (weighing burdens against state

interests) that the Supreme Court has developed for voting rights cases

. . . .” [48] at 13–141 (citing Crawford v. Marion Cty. Election Bd., 553

U.S. 181 (2008); Burdick v. Takushi, 504 U.S. 428 (1992); Anderson v.

Celebrezze, 460 U.S. 780 (1983)).2 They contend that this case is

justiciable (and distinct from Jacobson)3 because they

      have explicitly and plausibly alleged that the Defendants’
      conduct will burden Plaintiffs’ fundamental right to vote by
      forcing Plaintiffs to accept exposure to risks of contracting a
      fatal illness as the price of voting in person and, in the
      alternative, will cause Plaintiffs to suffer a substantial risk

      1Pagination refers to numbers as listed in the document, not the CM/ECF
pagination.
      2 Plaintiffs contend in their motion to alter or amend that the Court found
that Anderson and Burdick do not apply because the alleged harms result from the
virus, not actions of the state. Although the Court distinguished those cases from
this one on that basis, the Court’s holding does not rest on that distinction.
      3  Plaintiffs quote Judge William Pryor’s concurrence in Jacobson to support
their view. However, the quote to which they point deals with burden, not
justiciability.

                                         4
          Case 1:20-cv-01677-TCB Document 56 Filed 05/26/20 Page 5 of 9




      of casting a less effective vote if they choose instead to vote
      absentee.

Id. at 21. And they argue that they have alleged “specific details of

additional burdens that require the application of the Anderson,

Burdick, and Crawford framework.”4 Id.

      The problem for Plaintiffs is not whether the balancing test set

forth by the Supreme Court exists or would apply if Plaintiffs can show

a constitutional violation. The problem is the utter absence of judicially

manageable standards to determine the existence or extent of a

violation and the appropriate remedy therefor. How early is too early

for the election to be held in light of COVID-19? How many safeguards

must be in place to protect those who choose to vote in person from the

possibility of contracting COVID-19? What are those safeguards, and

when is the implementation of an additional safeguard no longer

necessary? Have Defendants already implemented enough safeguards



      4  Plaintiffs contend that they only request that the Court apply the standard
set forth in Anderson, Burdick, and Crawford, and that the Court can choose how it
wishes to craft the appropriate relief. However, as detailed in the Court’s earlier
order, Plaintiffs’ complaint seeks specific relief that would require the Court to
oversee myriad details pertaining to the election.

                                         5
       Case 1:20-cv-01677-TCB Document 56 Filed 05/26/20 Page 6 of 9




to avoid a constitutional violation? Plaintiffs have provided the Court

with no non-speculative way to answer these questions, and Burdick

and Anderson do not either. Based on Rucho and Jacobson, there simply

are no judicially discoverable and manageable standards to implement

the relief Plaintiffs seek. Essentially, Plaintiffs argue that because

courts have applied balancing tests to specific election regulations in

past cases, judicially manageable standards must exist in this case.

That is wrong.

     Plaintiffs argue that several cases demonstrate that their claims

are justiciable. They cite to Republican National Committee v.

Democratic National Committee, 140 S. Ct. 1205 (2020) (per curiam)

(staying the district court’s order regarding a challenge to absentee

ballot deadlines but not expressing concerns about justiciability); Fair

Fight Action, Inc. v. Raffensperger, 413 F. Supp. 3d 1251 (N.D. Ga.

2019) (adjudicating challenges to registered voters list-maintenance

policy, signature match policy, and administration of precincts and

polling places); Curling v. Raffensperger, 397 F. Supp. 3d 1334 (N.D.

Ga. 2019) (involving the Secretary’s alleged failures to secure the

                                     6
       Case 1:20-cv-01677-TCB Document 56 Filed 05/26/20 Page 7 of 9




State’s old DRE election machines against malicious attacks); Georgia

Coalition for Peoples’ Agenda, Inc. v. Kemp, 347 F. Supp. 3d 1251 (N.D.

Ga. 2018) (adjudicating challenge to errors in maintenance of voter

registration list); Martin v. Kemp, 341 F. Supp. 3d 1326 (N.D. Ga. 2018)

(adjudicating challenge to processing of absentee ballots).

     These cases, however, are distinguishable in two ways: (1) they

did not address the political question doctrine or judicially discoverable

and manageable standards; and (2) the relief sought was far less

extensive and detailed than the relief Plaintiffs seek here.

     Plaintiffs are dismissive of the fact that the cases they cite did not

address the political question issue. This Court is not. Plaintiffs

reference no case that articulates the standards for measuring

Defendants’ actions. Indeed, Plaintiffs themselves have not attempted

to define any proposed standards. Therefore, the basis upon which they

contend that Defendants’ actions are unsatisfactory whereas their

proposals are not is indeterminate. Why a June 30 election is

constitutional but a June 9 election is not is anyone’s guess.




                                     7
        Case 1:20-cv-01677-TCB Document 56 Filed 05/26/20 Page 8 of 9




      Moreover, many of the cases Plaintiffs cite involved a single,

discrete election practice, and none involved a request for more than two

dozen forms of proposed mandatory injunctive relief. In essence,

Plaintiffs are asking this Court to order a wholesale overhaul of

Georgia’s current election, and this Court is unwilling to do that. See

Curling v. Sec’y of State of Georgia, 761 F. App’x 927, 934 (11th Cir.

2019) (per curiam) (distinguishing between simple injunctive relief and

relief “directing the precise way in which Georgia should conduct

voting” for purposes of 11th Amendment immunity).5

      Finally, the Court’s conclusion is bolstered by the fact that

Plaintiffs seek extensive relief on the eve of/during an election. As the

Supreme Court recently held, “lower federal courts should ordinarily

not alter the election rules on the eve of an election.” Republican Nat’l

Comm., 140 S. Ct. at 1206. The combination of the extensive nature of




5 Plaintiffs seek far more dramatic relief than that sought in the Wisconsin
election/RNC case. Here, Plaintiffs seek an order that no less than postpones the
date of the election; mandates an entirely different method of in-person voting;
mandates counties to set up everything from drive-thru voting to “pop-up” precincts;
and declares at least three state statutes unconstitutional.
                                         8
       Case 1:20-cv-01677-TCB Document 56 Filed 05/26/20 Page 9 of 9




the relief Plaintiffs seek and the temporal proximity to the election is a

further reason to deny them relief.

      Ultimately, the Plaintiffs have given no reason for the Court to

alter its earlier ruling. Their motion will be denied.

IV.   Conclusion

      For the foregoing reasons, Plaintiffs’ motion [48] to alter or amend

the Court’s judgment is denied.

      IT IS SO ORDERED this 26th day of May, 2020.



                                   ____________________________________
                                   Timothy C. Batten, Sr.
                                   United States District Judge




                                      9
